930 F.2d 412
Michael Don MICHEAUX, Petitioner-Appellant,v.James COLLINS, Director, Texas Dept. of Corrections,Respondent-Appellee.
No. 88-2756.
United States Court of Appeals,Fifth Circuit.
April 17, 1991.

Ann E. Webb, Vinson & Elkins, Houston, Tex.  (Court-appointed), for petitioner-appellant.
Michael Don Micheaux, Angleton, Tex., pro se.
Andrea L. March, S. Michael Bozarth and M.H. Montelongo, Asst. Attys. Gen., and Jim Mattox, Atty. Gen., Austin, Tex., for respondent-appellee.
Appeal from the United States District Court for the Southern District of Texas;  Gabriel K. McDonald, Judge.
(Opinion September 17, 1990, 5th Cir., 1990, 911 F.2d 1083)
Before CLARK, Chief Judge, POLITZ, JOHNSON, GARWOOD, JOLLY, HIGGINBOTHAM, DAVIS, JONES, SMITH, DUHE and BARKSDALE, Circuit Judges.*

BY THE COURT:

1
A majority of the Judges in active service, on the Court's own motion, having determined to have this case reheard en banc,


2
IT IS ORDERED that this cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed. The Clerk will specify a briefing schedule for the filing of supplemental briefs.



*
 Judge Thomas Gibbs Gee was a member of the panel that decided this decision but resigned from the Court on February 21, 1991 and, therefore, did not participate in this decision
Judges King and Wiener are recused, and, therefore, did not participate in this decision.